Citation Nr: 1102079	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & supp. 2010).


FINDINGS OF FACT

1.  The Veteran is service connected for asthma, rated as 60 
percent disabling; right knee arthritis and instability, each 
rated as 20 percent disabling; left ear hearing loss and 
recurring scrotal varicoces, each rated as 10 percent disabling; 
and otitis media of the left ear, a fractured left 4th 
metacarpal, and residuals of a laceration of the right anterior 
chest, all assigned noncompensable disability evaluations.  His 
current combined disability evaluation is 80 percent and a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU) has been in effect since August 
2005.

2.  The Board resolves reasonable doubt in the Veteran's favor by 
finding that his service-connected disabilities result in the 
need of the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. § 
1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

To establish entitlement to SMC based on housebound status under 
38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has 
a single service-connected disability evaluated as 100 percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that is 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems; or, the Veteran has a single service-connected 
disability evaluated as 100 percent disabling and due solely to 
service-connected disability or disabilities, the Veteran is 
permanently and substantially confined to his or her immediate 
premises.  38 C.F.R. § 3.350(i).

In this case, the Veteran does not have any service-connected 
disabilities evaluated as 100 percent disabling.  As such, he 
does not meet the criteria for SMC on the basis of being 
housebound.  However, since the Veteran is found to be in need of 
aid and attendance, per below, no further consideration of 
housebound status is necessary.

SMC is payable to a Veteran for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less, or being permanently bedridden or 
so helpless as a result of service- connected disability that he 
or she is in need of the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The Veteran in this case does not have the anatomical loss or 
loss of use of both feet, one hand and one foot nor does he have, 
blindness in both eyes with visual acuity of 5/200 or less.  
Thus, the matter for consideration is whether he is permanently 
bedridden or so helpless as a result of service-connected 
disability(ies) that he is in need of the regular aid and 
attendance of another person.  

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability requires 
aid (this does not include adjustment of appliances that persons 
without any such disability would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that he is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
38 C.F.R. § 3.352(a) (2010); Turco v. Brown, 9 Vet. App. 222 
(1996).  It is logical to infer, however, a threshold requirement 
that "at least one of the enumerated factors be present."  See 
Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition 
which, by virtue of its essential character, actually requires 
that the claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a doctor has prescribed rest in 
bed for a greater or lesser part of the day to promote 
convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) 
(2010).

In July 2007, correspondence was received from the Veteran in 
which he requested a grant of SMC based on the need for aid and 
attendance.  The Board finds, however, that a review of some 
earlier medical evidence is useful in considering the merits of 
this claim.  

In January 2003, the Veteran was afforded a VA neurological 
examination.  X-rays revealed degenerative disc disease at L4-5 
and L5-1 with questionable post-surgical laminectomies at L4-5 
and L5-1.  The examiner provided an opinion that the current 
diagnoses were not related to service, including a history of 
paratrooper jumps.  

In May 2004, Dr. M.N. Hamoui indicated that he Veteran was seen 
for bleeding from the scrotal wall due to severe telangiectasia 
and was advised to have the scrotal lesion vaporized with a 
laser.  

In February 2005, the Veteran underwent evaluation of his right 
knee.  At that time, he reported having progressively worse knee 
pain.  X-rays revealed advanced medial compartment arthritis of 
the right knee.  The examiner indicated that there had been a 
significant decrease in his level of functioning.  The Veteran 
was administered a cortisone injection.  

In a July 2005 rating decision, the RO confirmed and continued 
the 20 percent rating which had been in effect for arthritis of 
the right knee, but also granted an additional 20 percent rating 
for right knee instability.  

July to August 2005 records were received from Dr. M.S. Singh, 
who indicated that she had been rating the Veteran for asthma, 
which he had had for more than 50 years.  She indicated that the 
asthma had worsened.  

Subsequent September 2005 records reflect that the Veteran 
underwent a right thoracostomy chest tube insertion following 
pneumothorax spontaneous.  The treating physician was Dr. J. 
Kumar.  

In an October 2005 letter, Dr. Kumar stated that the Veteran 
suffered from a spontaneous pneumothorax which was most likely 
caused by his underlying asthma and chronic obstructive pulmonary 
disease (COPD).

In January 2006, the Veteran was afforded a VA respiratory 
examination.  The examiner reviewed the claims file and referred 
to an inservice finding of asthma.  It was also noted that the 
Veteran had a 20 year smoking history.  The examiner concluded 
that the Veteran had asthma, which was also documented during 
service.  His pulmonary function test revealed a lot of 
obstructive pulmonary impairment with a bronchodilator response.  
In the examiner's opinion, the Veteran's asthma was at least as 
likely caused by his service from 1951 to 1954.  

At this juncture, the Board notes that the VA examiner did not 
provide an etiological opinion regarding the Veteran's COPD.  
However, a reasonable interpretation of her conclusion would be 
that the COPD was related to the asthma since her opinion was 
provided with regard to an inquiry of whether asthma was service-
related and the examiner indicated that the Veteran had "a lot 
of obstructive pulmonary impairment with a bronchodilator 
response" in conjunction with that response.  

In March 2006, the same VA examiner provided an addendum.  She 
discussed the Veteran's pulmonary function tests (PFTs) which 
revealed moderate to severe COPD.  The examiner again indicated 
that asthma was shown during service.  She noted that the current 
PFTs did not reveal asthma at the current time.  However the 
examiner stated that the Veteran's asthma was at least as likely 
the result of his service with the cofounding factor of a smoking 
history.  In June 2006, the same examiner clarified that the 
current diagnosis was COPD, not asthma, but there was again no 
separate opinion regarding the etiology of COPD provided.  

However, three days later, Dr. Kumar authored a letter which 
stated that the Veteran was being treated for asthma and COPD and 
had been prescribed medication for those diseases.  

Thereafter, private records showed that the Veteran had 
degenerative disc disease of the lumbar spine as well as central 
spinal stenosis and bilateral foraminal stenosis of the lumbar 
spine.  

In August 2006, Dr. Singh also stated that the Veteran not only 
had asthma, but it was worsening, and he was on medication.  In 
September 2006, this physical also indicated that asthma was 
diagnosed during service.  

In December 2006, a VA respiratory examination was conducted by 
another VA examiner.  Physical examination was performed and PFTs 
were conducted.  The diagnoses were asthma and COPD.  The 
examiner felt that the current breathing problems were 
predominantly due to the asthma, but it was indicated that the 
examiner could not say how much of the breathing problem as due 
to asthma and how much was due to COPD.  This examiner agreed 
that the asthma began during service.  Again, there was no 
specific problem concerning the COPD.  

In January 2007, the Veteran was granted service connection for 
asthma and a 60 percent rating was assigned.  The Board finds it 
significant to note that the RO based the rating on the totality 
of the Veteran's symptoms.  Therefore, even though only asthma 
was "service-connected," the RO essentially recognized that the 
COPD symptoms were part and parcel of the disability for rating 
purposes, which is consistent with the directives of Mittleider 
v. West, 11 Vet. App. 181 (1998), in which the United States 
Court of Appeals for Veterans Claims ("the Court") held that when 
it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any issue 
be resolved in the Veteran's favor, clearly dictates that such 
signs and symptoms be attributed to service-connected condition.

In a February 2007 letter, Dr. Singh indicated that the Veteran 
had been unable to work due to his arthritis of multiple joints 
and complications of asthma.  

The Board notes that this statement of Dr. Singh also implies 
that the current respiratory findings, including those 
attributable to COPD, were the result of the Veteran's asthma.  

In a July 2007 letter, the Veteran's home care assistant, C.A.F., 
submitted a notarized letter in which she indicated that the 
Veteran was at times unable to help himself due to severe asthma 
with only 40 percent lung functioning.  She stated that his 
condition was deteriorating.  When the Veteran was unable to do 
so, she took care of picking up his medication and administering 
it.  In addition, she related that the Veteran had arthritis 
throughout his body.  She took care of the cooking, cleaning, 
laundry, shipping, and attending to the Veteran's needs, 
including bathing him.  She stated that she cares for him around 
the clock.  




In a July 2007 statement, Dr. Singh indicated that the Veteran 
had asthma, recurrent scrotal varicoceles, and osteoarthritis of 
the right knee which were not going to improve.  In an October 
2007, this physician indicated that due to his current conditions 
(pulmonary, knee, and scrotal disability were mentioned), the 
Veteran was unable to take care of himself independently.  No 
nonservice-connected disabilities were mentioned as factors.  

In August 2007, the Veteran underwent an aid and attendance 
evaluation.  It was noted that he Veteran was unable to walk 
unaided since he needed a knee brace; he could feed himself, tend 
to his bathing and hygiene needs, and sit up, and was not 
bedridden.  The Veteran also was not blind.  The Veteran was 
unable to drive due to his COPD and he was unable to leave his 
home.  The examiner indicated that he was accompanied by his home 
care assistant.  The examiner also provided an opinion that the 
Veteran was unable to care for himself and required nursing home 
care due to his COPD, asthma, and peripheral vascular disease.  

In February 2008, the Veteran was afforded a VA arteries 
examination.  Physical examination and PFTs were performed.  The 
diagnoses were asthma and COPD.  This examiner felt that the 
asthma was due to environmental allergens and the COPD was due to 
smoking.  The examiner provided an opinion that the COPD was not 
a progression of the inservice asthma.  No opinion was provided 
as to whether asthma aggravates the COPD.  The examiner also felt 
that the PFTs were reflective of the COPD and not the asthma.  

However, about two weeks later. Dr. Kumar provided an opinion 
that the Veteran had been a patient of his for several years and 
that he was severe from a severe form of asthma, noted to be 
COPD; thus indicative that his COPD was part and parcel of his 
asthma.  

In April 2008, the Veteran was afforded a VA genitourinary 
examination.  Urinary urgency was identified as a symptom of his 
scrotal condition.  Superficial varicose veins on the scrotum 
were noted and indicated to cause only mild impairment.  Thus, 
this examination reflected an improvement of symptoms in the 
scrotal condition since 2004.  

Also, in April 2008, M. Alessandroni, P.A., indicated that the 
Veteran suffered from chronic knee and low back pain which had 
been treated for Oxycodone.  This examiner attributed the 
Veteran's sciatica and "multiple other medical problems" to 
military service.  He specifically indicated that back and knee 
problems were service-related.  He stated that the Veteran was 
unable to travel for long periods of time secondary to his back 
and knee pain.  

In April 2010, Dr. Singh stated that the Veteran had chronic 
medical problems which included severe COPD and asthma with 
bronchitis and asbestosis.  He also had severe osteoarthritis of 
the neck and knees as well as a history of scrotal varices.  He 
stated that the Veteran had a history of periods of being 
homebound due to his severe pain.  The physical indicated that 
the asbestosis, COPD, bilateral knee pain, back pain, and scrotal 
varices rendered him unable to care for himself independently.  

In an April 2010 letter, the Veteran's home care assistant again 
reported that the Veteran was unable to care for himself.  She 
related that he was weak, pale, and had no energy.  She stated 
that she helped with his bathing, knee brace, getting him to 
doctor appointments, picking up medication, making sure he takes 
medication, and making sure he stays hydrated.  She also said 
that she cooks, cleans, does laundry, and help the Veteran dress.  
She reported that she had done this for five years.  

In July 2010, a VA aid and attendance examination was performed.  
The examiner indicated that the Veteran was not bedridden or 
hospitalized.  He was accompanied by a friend to the examination.  
His daily activities consisted of watching television.  He was 
able to walk only within his home, with the aid of a walker.  His 
right knee disability caused him to occasionally fall down as he 
was unsteady and had weakness and pain.  He was currently unable 
to dress, undress, bathe, or toilet.  The examiner stated that 
severe emphysema and arthritis of the right knee affected his 
ability to protect himself from his environment.  The Veteran 
only left his home for medical appointments.  Current diagnoses 
were asthma, degenerative joint disease of the right knee, 
degenerative joint disease of the lumbar spine, scrotum varicose 
veins, fracture of the 4th metacarpal, residuals of laceration of 
the anterior chest, and otitis media.  The examiner provided an 
opinion that the Veteran had severe limitations with his 
activities of daily living due to his asthma and his right knee.  
The examiner indicated that the Veteran's low back disability 
caused contributed to his limitation of ambulation.  This 
examiner felt that he veteran would quality for aid and 
attendance or housebound due to his inability to take care of 
himself.  

In August 2010, the Director of Compensation and Pension provided 
an assessment in which he provided an opinion that the Veteran 
was not entitled to aid and attendance solely on his service-
connected disabilities.  He stated that the Veteran had multiple 
service and nonservice-connected disabilities which required the 
need for a caregiver, to include asthma and COPD.  He indicated 
that the VA examiner opined that the Veteran's COPD was less 
likely related to service.  He stated that although the Veteran's 
asthma and knee conditions limited his activities of daily 
living, the evidence did not show that the Veteran's service-
connected disabilities, when considered independently, required 
the need for aid and attendance.  

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical medical 
facts, such as a history of treating a veteran for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

To qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill in 
diagnosing and treating human ailments.  See Goss v. Brown, 9 
Vet. App. 109 (1996).

The Board has thoroughly reviewed the evidence in this case.  All 
medical opinions are considered competent as they were rendered 
by medical professionals.  Thus, they are afforded probative 
value.  Likewise, due consideration has been given to the 
statements of the Veteran's home care assistant as she is 
certainly competent to state what services she performs for the 
Veteran as well as his general apparent state of medical health.  

In weighing all of the evidence, the Board notes that there are 
conflicting assessments regarding the nature of the Veteran's 
respiratory disorders.  Specifically, there is a conflict as to 
whether his COPD is etiologically related to his service-
connected asthma.  As noted above, the private medical evidence 
reflects findings consistent with an assessment that the two are 
indeed etiologically related.  In addition, the January/March VA 
examinations examiner implied that the two conditions were 
related.  In contrast, the February 2008 VA examiner felt that 
the Veteran's asthma was due to environmental allergens and the 
COPD was due to smoking; that the COPD was not a progression of 
the inservice asthma; and that the PFTs were reflective of the 
COPD and not the asthma.  As noted above, this examiner did not 
provide an opinion as to whether asthma aggravates the COPD.  The 
Director of Compensation and Pension apparently assigned the most 
probative value to this opinion; however, there was no discussion 
of the lack of an aggravation opinion nor was there any mention 
of the private opinions regarding asthma being related to, part 
and parcel of, or etiologically related to the COPD.  Those 
private opinions also indicated that the Veteran's asthma is 
active or that the COPD is a further manifestation of the asthma, 
a "severe form of asthma" as indicated by Dr. Kumar.  

The Board finds that the opinions for and against whether the 
COPD is related to the asthma are at the very least in equipoise.  
The Veteran has received very regular treatment for his 
respiratory disorders and the Board will cannot ignore the 
clinical findings of his private treating physicians.  Also, and 
significantly, the Veteran's asthma and COPD have been previously 
rated together by the RO.  Thus, for the purposes of this 
decision, the asthma and COPD are being considered intertwined 
and their manifestations service-connected per Mittleider.

Now, turning to the matter of whether the Veteran is so helpless 
as a result of service-connected disabilities that he is in need 
of the regular aid and attendance of another person, there are 
again varying medical opinions.  The most recent VA examination, 
conducted for the sole purpose of determined aid and attendance 
status, concluded that the right knee and respiratory 
disabilities caused the Veteran to need regular aid and 
attendance of another person.  There is also supporting private 
evidence in that regard.  However, as indicated above, the 
medical evidence also tends to show that his nonservice-connected 
low back and other arthritic conditions play a role.  
Nevertheless, the Board finds that the most recent VA examiner's 
opinion is to be afforded significant probative value, as it is 
well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.)  The other 
evidence of record does not in any way indicate that the knee and 
respiratory disabilities alone do not render the Veteran in need 
of aid and attendance.  Rather, there is medical evidence which 
indicates that other factors also require the Veteran to be in 
need of regular aid and attendance of another person.  The only 
examiner who was asked to assess if the Veteran's right knee and 
respiratory disabilities (and other service-connected 
disabilities) independently render the Veteran in need of regular 
aid and attendance of another person, was this VA examiner.  As 
such, this examiner's opinion on that specific point, is most 
probative as the examiner was responsive to that specific 
inquiry.  

Based on the foregoing and also considering the home care 
assistant's competent and credible statements, the Board resolves 
reasonable doubt in the Veteran's favor by finding that the 
evidence supports the claim for SMC on the basis of need for aid 
and attendance.  The Veteran is unable to perform self-care 
skills and has been determined by competent professionals to be 
in need of aid and attendance.  In resolving all reasonable 
doubt, the need for aid and attendance is based solely on 
service-connected disabilities.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350(b); 3.352(a).  




Because the aid and attendance benefit is paid at a higher rate 
than the housebound benefit, the claim for housebound benefits is 
rendered moot, and no further analysis is required, as noted 
above.


ORDER

SMC based on the need for regular aid and attendance is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


